                                                    1J
          Case 1:20-cr-00067-PGG Document 2 Filed ORIGl\'1~L
                                                  01/24/20 Page 1 of 7
           ',
                                                                      J1JDGE GARDEPHE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                             -x

UNITED STATES OF AMERICA,                            INFORMATION

                -v. -

ADEL KELLEL,

                        Defendant.

                                             -x

                                       COUNT ONE
                                     (Tax Evasion}

     The United States Attorney charges:

                                      Background

     1.         At all times relevant to this Information, ADEL

KELLEL, the defendant, resided in New Hyde Park, New York.

     2.         At all times relevant to this Information, ADEL

KELLEL, the defendant, was the president and at least a partial

owner of K&H Restaurant, Inc.            ("K&H").    In 2011, KELLEL was a

45% owner of K&H.           From at least January 2012 through at least

December 2015, KELLEL was the 100% owner of K&H.

     3.         At all times relevant to this Information, K&H

operated Raffles Bistro a/k/a Raffles Restaurant ("Raffles"), a

restaurant that was located in a hotel ("Hotel A") in New York,

New York.

     4.         At all times relevant to this Information, the gross

receipts for K&H consisted primarily of:                 (a) credit card
          Case 1:20-cr-00067-PGG Document 2 Filed 01/24/20 Page 2 of 7



payments by Raffles customers;        (b) cash payments by Raffles

customers; and (c) check payments by Hotel A for various

services that Raffles provided to hotel guests and patrons,

including room service, banquets, and catering.            Hotel A also

reimbursed K&H by check for breakfasts that Raffles provided to

hotel guests in instances when guests paid for breakfast using

vouchers provided by Hotel A.

     5.      At all times relevant to this Information, K&H filed

its income taxes using a U.S. Income Tax Return for an S

Corporation, Form 1120S ("Form 1120S").

     6.      As an owner of K&H, ADEL KELLEL, the defendant, was

required to report his share of K&H's ordinary business income

or loss, as reported on the Form 1120S, on his U.S. Individual

Income Tax Return, Form 1040 ("Form 1040").

     7.      ADEL KELLEL, the defendant, used three different

accountants (the "Accountants") to prepare K&H's Forms 1120S and

KELLEL's Forms 1040 for the calendar years 2011 through 2015.

In connection with the preparation of these tax returns, KELLEL

provided the Accountants with information relating to two bank

accounts:      (a) K&H's operating account (the "Operating

Account"), and (b} K&H's sales tax account (the "Sales Tax

Account").      KELLEL did not provide the Accountants with

information relating to any other bank accounts in which there

was significant activity.


                                       2
  . '.
.,,
                   Case 1:20-cr-00067-PGG Document 2 Filed 01/24/20 Page 3 of 7



              8.      The Accountants used the information provided by ADEL

         Kf~LEL, the defendant, to prepare K&H's Forms 1120s and KELLEL's

         Forms 1040 for the calendar years 2011 through 2015, which were

         filed with the Internal Revenue Service ("IRS").

              9.      As further described below, as part of a scheme to

         evade income taxes, ADEL KELLEL, the defendant, concealed a

         substantial portion of K&H's gross receipts from the

         AcGountants, thereby causing the Accountants to prepare Forms

         1120S and Forms 1040 for the calendar years 2011 through 2015

         that were materially false in several respects.

              10.     First, from at least 2011 through at least 2015, K&H

         received substantial cash income in the form of cash payments by

         Raffles customers.       However, in order to conceal the cash

         portion of K&H's gross receipts from the IRS and avoid paying

         income taxes thereon, ADEL KELLEL, the defendant:            (a) caused the

         cash to be deposited into personal bank accounts and/or to be

         spent directly on personal expenses, and (b) provided incomplete

         information to the Accountants that did not include the full

         extent of the cash payments received.

              11.     In addition, from at least 2011 through at least 2014,

         K&H received substantial income in the form of check payments by

         Hotel A.     However, as further described below, in order to

         conceal the check portion of K&H's gross receipts from the IRS

         and avoid paying income taxes thereon, ADEL KELLEL, the


                                                3
       Case 1:20-cr-00067-PGG Document 2 Filed 01/24/20 Page 4 of 7



defendant:    (a) deposited only a portion of Hotel A's check

payments into the Operating Account or the Sales Tax Account,

and (b) diverted the remaining checks into other non-business

bank accounts that KELLEL did not disclose to the Accountants.

     12.     Specifically, from at least 2011 through at least

2014, ADEL KELLEL, the defendant, diverted over 150 Hotel A

checks, totaling over $2 million in gross receipts for K&H, by

depositing, and causing to be deposited, these checks into

approximately one dozen bank accounts besides the Operating

Account or the Sales Tax Account.       Specifically, KELLEL:

             a.   deposited checks into bank accounts in the names

of KELLEL and/or his wife, including accounts opened solely for

the purpose of depositing diverted checks;

             b.   deposited checks into additional bank accounts in

the name of K&H, including accounts opened for the sole purpose

of depositing diverted checks; and

             c.   directed one of K&H's employees to deposit at

least one diverted check and then provide the cash to KELLEL.

     13.     ADEL KELLEL, the defendant, used the money from the

diverted checks for various personal expenses, including, but

not limited to, overseas transfers; condominium fees; rent for a

high-end Manhattan apartment; college tuition payments for his

children; gambling; shopping at luxury retailers such as Hugo




                                    4
       Case 1:20-cr-00067-PGG Document 2 Filed 01/24/20 Page 5 of 7



Boss and Saks Fifth Avenue; and payments for luxury cars

manufactured by Mercedes, Porsche, and Maserati.

     14.   ADEL KELLEL, the defendant, also used the money from

the diverted checks to pay for domestic and international

travel, including trips to Las Vegas, Nevada; Agadir, Morocco;

Cairo, Egypt; Frankfurt, Germany; and Paris, France.

     15.   By fraudulently concealing the cash and check income

from the Accountants, as described above, ADEL KELLEL, the

defendant, caused K&H's Forms 1120s and KELLEL's Forms 1040 for

the calendar years 2011 through 2015 to be materially false by

grossly underreporting K&H's gross receipts and, by extension,

KELLEL's taxable income.

                        Statutory Allegations

     16.   From in or about January 2011 through in or about

April 2016, in the Southern District of New York and elsewhere,

ADEL KELLEL, the defendant, willfully and knowingly did attempt

to evade and defeat a substantial part of the income taxes due

and owing by him to the United States of America for the

calendar years 2011, 2012, 2013, 2014, and 2015, to wit, at

least approximately $613,478, by committing the following

affirmative acts, among others:      (a) preparing and causing to be

prepared and filed false and fraudulent U.S. Income Tax Returns

for ans Corporation, Forms 1120S, in the name of K&H, for the

years 2011 through 2015, which omitted business activity and


                                    5
"I          Case 1:20-cr-00067-PGG Document 2 Filed 01/24/20 Page 6 of 7



     flow-through shareholder income concerning cash receipts and

     checks deposited in various non-business bank accounts;         (b)

     preparing and causing to be prepared and filed false and

     fraudulent U.S. Individual Income Tax Returns, Forms 1040, for

     the years 2011 through 2015, that falsely and fraudulently

     omitted income paid to KELLEL; and (c) depositing, and causing

     to be deposited, checks from Hotel A to various non-business

     bank accounts.

                (Title 26, United States Code, Section 7201.)




                                             ~r~-~
                                             GEOFF'RS.'BERMAN--::J:,~
                                             United States Attorney




                                         6
Case 1:20-cr-00067-PGG Document 2 Filed 01/24/20 Page 7 of 7




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                           - v. -

                       ADEL KELLEL,

                         Defendant.




                         INFORMATION

                19 Cr.                (   ___   )


    (Title 26, United States Code, Section 7201.)




                                                    GEOFFREY S. BERMAN
                                                Unites States Attorney




                              7
